Motion to reinstate appeal dismissed at former term for failure to file exceptions within time. See 30 S. C., 611. Motion was based upon affidavits stating that appellant had served exceptions as soon as his attorney could procure from the stenographer a copy of the testimony upon which to frame them, and that he believed that to be within time.
The motion was refused per curiam, the court saying, uWe do not find evidence in the case sufficient to satisfy us that the omission to serve exceptions within the prescribed time resulted from either mistake or inadvertence.”